
	

113 SRES 49 IS: Authorizing expenditures by the Special Committee on Aging.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 49
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Nelson, from the
			 Special Committee on
			 Aging, reported the following original resolution; which was
			 referred to the Committee on Rules and
			 Administration
			
		
		RESOLUTION
		Authorizing expenditures by the Special
		  Committee on Aging.
	
	
		1.General
			 authorityIn carrying out its
			 powers, duties, and functions imposed by section 104 of S. Res. 4, agreed to
			 February 4, 1977 (95th Congress), and in exercising the authority conferred on
			 it by such section, the Special Committee on Aging (in this resolution referred
			 to as the committee) is authorized from March 1, 2013, through
			 September 30, 2013, in its discretion to—
			(1)make expenditures from the contingent fund
			 of the Senate;
			(2)employ personnel; and
			(3)with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 use on a reimbursable or nonreimbursable basis the services of personnel of any
			 such department or agency.
			2.Expenses for
			 period ending September 30, 2013The expenses of the committee for the period
			 March 1, 2013 through September 30, 2013 under this resolution shall not exceed
			 $1,704,661, of which amount, not to exceed $15,000 may be expended for the
			 training of the professional staff of the committee (under procedures specified
			 by section 202(j) of the Legislative Reorganization Act of 1946 (2 U.S.C.
			 72a(j))).
		3.Reporting
			 legislationThe committee
			 shall report its findings, together with such recommendations for legislation
			 as it deems advisable, to the Senate at the earliest practicable date, but not
			 later than February 28, 2015.
		4.Expenses and
			 agency contributions
			(a)Expenses of the
			 committee
				(1)In
			 generalExcept as provided in paragraph (2), expenses of the
			 committee under this resolution shall be paid from the contingent fund of the
			 Senate upon vouchers approved by the chairman of the committee.
				(2)Vouchers not
			 requiredVouchers shall not be required for—
					(A)the disbursement
			 of salaries of employees paid at an annual rate;
					(B)the payment of
			 telecommunications provided by the Office of the Sergeant at Arms and
			 Doorkeeper;
					(C)the payment of
			 stationery supplies purchased through the Keeper of the Stationery;
					(D)payments to the
			 Postmaster of the Senate;
					(E)the payment of
			 metered charges on copying equipment provided by the Office of the Sergeant at
			 Arms and Doorkeeper;
					(F)the payment of
			 Senate Recording and Photographic Services; or
					(G)the payment of
			 franked and mass mail costs by the Sergeant at Arms and Doorkeeper, United
			 States Senate.
					(b)Agency
			 contributionsThere are authorized such sums as may be necessary
			 for agency contributions related to the compensation of employees of the
			 committee from March 1, 2013 through September 30, 2013, to be paid from the
			 appropriations account for Expenses of Inquiries and
			 Investigations of the Senate.
			
